Citation Nr: 0701107	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The claimant served in the Philippine Scouts from April 30, 
1946, to March 24, 1949.

This appeal is from an October 2004 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO).



FINDINGS OF FACT

1.  The claimant's only military service was with the 
Philippine Scouts from April 30, 1946, to March 24, 1949.

2.  The claimant asserts no military service other than with 
the Philippine Scouts from April 30, 1946, to March 24, 1949. 


CONCLUSION OF LAW

The claimant is not legally entitled to nonservice-connected 
disability pension.  38 U.S.C.A. §§ 101(2), (24), 107, 1521 
(West 2002); 38 C.F.R. §§ 3.15, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2006).

In this case, the law as applied to undisputed facts 
determines the outcome of the claimant's claim.  In this 
case, VA had no duty to notify the claimant of the 
information and evidence necessary to substantiate his claim 
and of who must submit and produce what information and 
evidence, or to assist him to develop evidence.  38 C.F.R. 
§ 3.159(d) (2006); VAOPGCPREC 5-2004 (June 23, 2004).  
Notwithstanding VA's lack of such obligations, a March 2006 
VA letter notified the claimant of the type and character of 
service necessary to qualify for the benefit he sought, of VA 
efforts to confirm that he had such service, and the action 
he must and could take to verify such service.  Even if VA 
had notice obligations in this case, VA cured any prejudice 
arising from the provision of notice subsequent to the 
initial adjudication of the claim when it readjudicated the 
claim in July 2006 and furnished the claimant a supplemental 
statement of the case (SSOC) and time to respond.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  See also Mayfield 
v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

II.  Eligibility for Disability Pension

The facts are not in dispute in this case.  In his 
application for nonservice-connected pension benefits, the 
claimant reported service with the Philippine Scouts from 
April 30, 1946, to March 24, 1949.  He submitted a photocopy 
of the Army of the United States Separation Qualification 
Record.  It confirms the dates of service he reported.  VA 
inquiry to the National Personnel Record Center (NPRC) for 
further verification of the circumstances of the claimant's 
service produced verification of the dates of service and 
that his service was honorable.  NPRC could offer no further 
qualification of the type or circumstances of the claimant's 
service.  NPRC reported that it had no separation documents, 
and any that had been in NPRC possession prior to a fire at 
the center in 1973 would have been destroyed.  VA requested 
the claimant to produce any information showing service other 
than the service he reported, which the document he submitted 
and the NPRC corroborated.  The claimant did not respond.  
Based on the forgoing, the Board concludes there is no 
factual dispute about the claimant's service.

VA administers a variety of benefit programs.  See generally 
title 38, United States Code.  Various laws authorize VA to 
pay monetary benefits to certain persons who meet the 
qualifications for that benefit.

The claimant applied for nonservice-connected disability 
pension, which the law authorized VA to pay to veterans with 
active service during a period of war, as defined.  See 
38 U.S.C.A. § 1521 (West 2002).  As a matter of law, the 
claimant's service was not active service for pension 
purposes.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(b) 
(2006).  Whereas his service was not "active service," 
38 U.S.C.A. § 101(24) (2006), for pension purposes he is not 
a "veteran," as defined.  38 U.S.C.A. § 101(2) (West 2002).

When the claimant enlisted as a Philippine Scout on April 30, 
1946, his enlistment was under the authority of section 14, 
Public Law 190, 79th Congress (Act of October 6, 1945).  
Persons who enlisted under those circumstances qualify for 
certain VA benefits, see 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(b), but not others.  It is necessarily inferred that 
the claimant enlisted under the authority of Public Law 190, 
because "All enlistments and reenlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June 
30, 1947, inclusive, were made under the provisions of Pub. 
L. 190 as it constituted the sole authority for such 
enlistments during that period."  38 C.F.R. § 3.40(b).  
Pension is not among the benefits for which persons who 
served under authority of Public Law 190 qualify.  Id.

Whereas the claimant has applied for a benefit that is not 
provided by law, the claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Whereas the claim is denied on legal grounds, this decision 
does not reach the factual question whether the claimant has 
qualifying disability.


ORDER

Legal entitlement to nonservice-connected disability pension 
is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


